COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00170-CR


The State of Texas                        §    From County Criminal Court No. 1

                                          §    of Tarrant County (1399530)

v.                                        §    May 12, 2016

                                          §    Opinion by Chief Justice Livingston

Connie Torrez                             §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order granting appellee Connie Torrez’s motion

to suppress. It is ordered that the order of the trial court is reversed and this

case is remanded to the trial court for further proceedings consistent with this

opinion.

      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston